Case 2:13-cv-04416-AB-FFM Document 102 Filed 03/18/20 Page 1 of 2 Page ID #:1263


    1
    2
    3                                NOTE: CHANGES MADE BY THE COURT
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT

    9                    CENTRAL DISTRICT OF CALIFORNIA

   10                                WESTERN DIVISION

   11
   12
   13   DUNCAN ROY; et al.,                      Case No. CV 12-09012-AB (FFMx)
                       Plaintiffs,               Consolidated with:
   14                                            Case No. CV 13-04416-AB (FFMx)
   15         vs.
                                                 Honorable André Birotte Jr.
   16   LOS ANGELES COUNTY SHERIFF’S
        DEPARTMENT; et al.,
                                                  [PROPOSED] ORDER
   17
                     Defendants.                  GRANTING JOINT
   18   _________________________________         STIPULATION TO
                                                  DECONSOLIDATE CASES
   19   GERARDO GONZALEZ; et al.,
   20                  Plaintiffs,
   21         vs.
   22   IMMIGRATION AND CUSTOMS
        ENFORCEMENT, et al.,
   23
                       Defendants.
   24
   25
   26
   27
   28
Case 2:13-cv-04416-AB-FFM Document 102 Filed 03/18/20 Page 2 of 2 Page ID #:1264


    1        Good cause appearing, the Parties’ Joint Stipulation to Deconsolidate Cases
    2   (Dkt. No. 586) is hereby GRANTED from this point forward. The Court hereby
    3   ORDERS that the above-captioned cases be DE-CONSOLIDATED.
    4
    5        IT IS SO ORDERED.
    6
        Dated: March 18, 2020         _______________________________________
    7
                                      ANDRÉ BIROTTE JR.
    8                                 UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
